Citation Nr: 1129065	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to April 1972.  He was released to the Army Reserves.  He also had subsequent service in the Nebraska Army National Guard.  His DD Form 214 of his active service shows that his military occupational specialty was auto mechanic and that he served overseas for 2 years and 2 months.  He did not serve in the Republic of Vietnam.  He was awarded the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A transcript of that proceeding is of record.  

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Here, the Veteran has been diagnosed with depression, dysthymic disorder, anxiety, and PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is neither shown nor contended that the Veteran's service treatment records (STRs) reflect signs, symptoms, complaints, history, hospitalization or treatment for psychiatric disability or symptoms.  

A Request for Pay Action shows that in October 1970 the Veteran attended the Wheeled Vehicle Organizational Maintenance School in Kimbro Kasern, Murnau, Germany.  His available service personnel records show that he was stationed in Europe beginning in December 1969.  His STRs reflect treatment while in Wiesbaden, Germany, from May to December 1970.  

VA outpatient treatment (VAOPT) records since 2003 are on file and show that the Veteran first complained of depression, and depression was diagnosed, in June 2004.  Subsequent VAOPTs reflect a concern that some of his symptoms might have been due to exposure to heavy metals as a welder but later screening never confirmed this.  

Records from a chiropractic clinic show that in November 2003 the Veteran reported having had two post-service "head on" accidents, one in 1975 and the second in 1991.  

On VA psychiatric examination in September 2005 the diagnosis was recurrent major depressive disorder superimposed on dysthymic disorder.  

In January 2006 the RO determined that the Veteran was not competent to handle disbursement of his funds.  

VAOPT records of 2006 and 2007 show that the Veteran sought treatment for PTSD.  He reported not only inservice stressors but that after service had seen someone fall to their death.  There was a diagnosis of PTSD. 

An April 2007 statement from a VA psychiatrist reflects that the Veteran had been followed up in the mental health clinic for PTSD and depression. 

In May 2007 the Veteran submitted VA Forms 21-0781, Statements in Support of Claim for Service Connection for PTSD, describing his in-service stressors (set forth in greater detail during the Travel Board hearing).  

In October 2007, the RO sent the Veteran a letter requesting more details of his alleged stressors, including the names of individuals involved and more precise dates.  He did not respond. 

In April 2008, the RO made a formal finding that information required to verify the stressful events described by the Veteran was insufficient to send the case to "CURR" and insufficient to research the case for an Army record.  All procedures to obtain this information from the Veteran had been properly followed.  Evidence of written and telephonic efforts to obtain this information was in the file.  All such efforts had been exhausted and any further attempts would be futile.  

In a sworn July 2008 statement, a service comrade attested to having been stationed "in Wiesbaden Germany headquarters Battery 5th battalion 1st Air Defense Artillery APO New York" at Wiesbaden Air Force Base along with the Veteran.  The service comrade recalled that an automobile accident had occurred in which the driver, a sergeant in the communication section of the unit, had been decapitated.  This had been in late 1971 or early 1972.  

A February 2009 rating decision restored the Veteran's competency to handle his funds. 

During the April 2001 Travel Board hearing the Veteran testified that from August to December 1969 he had performed guard duty at a mortuary at Ft. Polk.  Being young and hearing noises had caused him to have nightmares.  The Veteran had been told that the mortuary had bodies of soldiers killed in Vietnam and he found this for him.  Hearing transcript at p. 3.  Another stressor was when his military unit went to "Crete, Greece."  While swimming at a beach near Athens in anticipation of body surfing with some friends, the Veteran was headed toward the beach but he must have misjudged a wave.  He now thought that he must have been caught in an undertow.  He remembered being washed up on the beach and the next thing he remembered was laying on the beach with people standing over him.  The Veteran did not know how long he had lain on the beach but since that time he had never gone swimming again.  Id. at p. 4.  The Veteran was told that some local men had pulled him out of the water.  At that time, he had no access to a medic or any one in authority to whom he could report the incident.  Id. at p. 5.  

The Veteran also testified that while in Greece, sometime between 1970 and 1972, a sergeant in his unit was involved in a one vehicle accident when driving a Mustang and had been decapitated.  He had seen the body because his duty was to operate the wrecker that picked up the wrecked vehicle.  Id. at pp. 5 and 6.  A sworn statement from a service comrade, dated in July 2008, and initial RO consideration of which was waive in writing, confirmed that this event occurred.  Id. at p. 28.  

The Veteran, however, had no supporting statements from fellow servicemen as to his other stressors.  Another stressor was the drowning in the summer of 1971 or 1972 of a Native American serviceman, who was a truck driver, in a gravel pit behind the Spartan Air Force Base (in Germany).  Id. at p. 8.  This man, together with the Veteran and others, had gone swimming but, after swimming, the Native American could not be found.  Because the Veteran was the person in this group with the highest rank, he was held responsible and there was some type of punishment or investigation which involved a court proceeding, although apparently not a courts martial, that included a hearing.  The Veteran stated that there should be records of this proceeding in his service personnel records.  Id. at pp. 9 and 10.  The Veteran could not remember the name of the man that had drowned.  The unit was the "Battery 5th Battalion First Defense Artillery."  He had been stationed at that time at the Spartan Air Force Base but the headquarters was in "Keratsini" (phonetically spelled).  His rank at that time had been an E5.  Id. at p. 11.  It had been the Veteran that had called for help to search for the drown serviceman.  Id. at p. 12.  The Veteran had never actually seen the body of this serviceman, since it was not found, but he had had nightmares of the incident.  Id. at p. 13.  

The Veteran also testified that at the time of the incident that occurred in Greece, he actually was stationed in Germany, but had merely traveled, by plane, to Greece.  Id. at p. 14.  The Veteran's representative stated that VA had rendered a diagnosis of PTSD but it was not clear upon which stressor the PTSD diagnosis was based.  Id.  The Veteran also testified that after service he had had marital problems and gotten into fights on the job, which he felt was due to PTSD.  He had first sought treatment in 2004 at McGuire, the Richmond VA Medical Center (VAMC).  Id. at p. 15.  

The Veteran testified that his treating VA physician had connected his PTSD to incidents that had occurred during service.  The Veteran had also been treated by a physician at McGuire.  Page 16.  He stated that he got all of his treatment at McGuire.  The Veteran's wife stated that the VA treatment records should begin in 2004.  The Veteran testified that in 2004 he was being treated for seizures but it had been suggested that he go to a mental health clinic because he had been acting out, and this is what led him to seek treatment for depression and PTSD.  Id. at p. 17.  The Veteran was of the opinion that the events, as to which he testified, had changed him.  Id. at pp. 17 and 18.  He now had night sweats, nightmares, and difficulty sleeping.  Id. at p. 18.  

The Veteran also testified that he had seen a man fall (apparently at some time after military service) and this had brought memories of his in-service stressors to the forefront, indicating that this post-service traumatic incident "retriggered" his symptoms.  Id. at p. 19.  He now also had suicidal ideation.  Id. at p. 20.  The Veteran's wife testified that she had been acquainted with the Veteran for at least 15 years; that she had known him prior to the incident that had caused his PTSD to flare-up; and that prior to this post-service incident he had been easy going, personable, and did not easily become mad.  Id. at p. 21.  After the post-service incident, she testified that the Veteran easily became angry and was at times withdrawn.  He sometimes thought he had seen or heard someone, when in fact there was no one there.  Id. at p. 22.  The Veteran testified that he had been diagnosed with PTSD, depression, and anxiety, and it was for these that he had sought treatment at the McGuire VAMC since 2004.  The Acting VLJ informed that Veteran that to prove service connection for PTSD in the case of a noncombat-stressor, there had to be verification of the stressor, and this might require obtaining records of the disciplinary proceeding to which the Veteran testified.  Id. at pp. 23 and 24.  It was clarified that the Veteran was unable to obtain corroborating statements from service comrades as to his performing guard duty at a mortuary and the incident in Greece when he almost drown.  The AVLJ noted the difficulty in obtaining corroborating stressor information as to these events because the Veteran was unable to recall the names of the individuals involved and the approximate dates that the incidents occurred.  Id. at p. 24.  However, service personnel records might also be able to add corroboration to supporting service comrade statement about the vehicular accident when the Veteran was stationed in Wiesbaden.  Also, the Veteran's case did not involve combat or terrorist acts.  The AVLJ indicated that the Veteran's service personnel records would be sought, if not already on file, and a search would be made for any records pertaining to any disciplinary actions pertaining to the drowning of a Native American serviceman, to which the Veteran had testified.  Id. at p. 25.  It was also indicated the further examination of the Veteran might be required.  Id. at p. 26.  

It must be noted that during the appeal period, the Veteran's problems included diminished memory.  Also, during at least a portion of the appeal period, the Veteran has been incompetent (at least for the purpose of handling distribution of his VA funds).  For these reasons, the Board is of the opinion that further development is warranted, particularly in light of his recent testimony. 

As to this, it is undisputed that there are no written records pertaining to his putative stressors of having been on guard duty near a mortuary or to his near drowning experience in Greece, since he testified that he neither sought nor received any treatment or that any other records might exist relating to these matters.  

Moreover, the supporting July 2008 statement from a service comrade does not indicate that the Veteran was present at the time of the automobile accident or that the Veteran saw the body of the person that died.  However, the Veteran should be requested to attempt to provide more detailed information as to the events involving the decapitation of a service comrade and the drowning of a Native American serviceman, to include the names of those persons or others who have knowledge of the fact that the Veteran witnessed something traumatic, and the approximate date of the fatal automobile accident and of the accidental drowning.  

Also, since it appears that there was at a hearing in connection with the drowning death of a Native American serviceman, apparently as part of an investigation or disciplinary proceeding, the Veteran should be requested to furnish more detailed information, to include whether his testimony at such a hearing was part of a disciplinary action against the Veteran or part of a general investigation into the death of Native American serviceman.  If this information is provided, VA should then take additional steps to attempt to locate as many records as possible concerning this matter.  

Then the Veteran should be scheduled for a VA psychiatric examination to determine if the he currently suffers from a psychiatric disability, to include PTSD, based on such verified stressor(s).  Prior to examination, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records for evaluation and treatment of the Veteran from the Richmond, Virginia VAMC, prior to July 6, 2004, between September 1, 2005 and October 18, 2006, and since September 15, 2010.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, the VA should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source (such as the Department of the Army and the National Archives and Records Administration (NARA)), a complete copy of the Veteran's Official Military Personnel File (OMPF), including all records of his assignments.  These records should be examined for the presence of a disciplinary proceeding and/or an investigation into an accidental drowning of a Native American serviceman while stationed in Germany at Spartan Air Force Base.  All records and/or responses received should be associated with the claims file.  If such records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, to include the names of those persons who have knowledge that the Veteran witnessed something traumatic; the specific locations; and the approximate dates (month and year) of the event, and the unit to which he was assigned at the time of the events, to enable VA to obtain any additional evidence pertinent to the Veteran's claimed in-service stressors that is not currently of record.  In particular, he should be requested to provide more detailed information as to the events involving: (1) the decapitation of a service comrade in Wiesbaden; (2) the accidental drowning of a Native American serviceman; (3) having witnessed a person fall to his or her death after service discharge, to include the name of that person who died; the names and addresses of others who have knowledge that the Veteran witnessed something; and (4) post-service "head on" accidents in 1975 and 1991, since these may also constitute post-service stressors leading to a diagnosis of PTSD.  With regard to 2 above, request that the Veteran indicate whether his testimony was given at a hearing that was part of a disciplinary action against him or part of a general investigation into the death of the Native American serviceman.  It is vitally important that the Veteran provide as much detailed information as possible because without such details it may not be possible to corroborate his claimed stressors.  

Advise the Veteran that he can submit additional "buddy" statements verifying his claims stressors.  Such statements should describe the event(s), and not merely state that such even actually occurred.

If the Veteran provides sufficient information, contact the U.S. Army and Joint Services Records Research Center (JSRRC), request that an attempt be made to independently verify the Veteran's claimed stressors for which sufficient information has been provided.  At a minimum, give the JSRRC copies of the Veteran's service personal records, his claimed stressor statements, hearing transcript and any questionnaires received from the Veteran, to assist in the verification of the claimed stressors.  VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's claimed stressors until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.

4.  After the development requested in 1, 2, and 3 above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination, to determine the current nature and etiology of any current psychiatric disorder found.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All tests deemed necessary should be conducted and all clinical findings should be reported in detail.  

The examiner should identify any psychiatric disorder(s) found on examination.  With respect to each diagnosed disorder, the examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disorder is related to the Veteran's active military service.  

If, and only if, an in-service stressor(s) is verified, should the Veteran be evaluated for PTSD during the psychiatric examination.  The VA should inform the examiner of any designated stressor(s) that has been verified, and that only such verified stressor(s) may be used as a basis for a diagnosis of PTSD.  If the examiner diagnoses the Veteran as having PTSD, then the examiner should indicate the verified stressor(s) underlying that diagnosis.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to the following:

(a) Whether the Veteran has a current diagnosis of PTSD pursuant to the criteria of the DSM-IV?

(b) If so, to what stressor(s) is the Veteran's PTSD related; and 

(c) Whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to the Veteran's verified in-service stressor(s).  

The examiner must acknowledge and discuss the Veteran's reports and any lay evidence addressing incurrence of any claimed psychiatric symptoms during active service as well as continuity of symptomatology.  


The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

